Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Since applicant either failed to traverse the examiner’s assertion of Official Notice or the traversal was inadequate, the common knowledge statement of the previous Office Action is taken to be admitted prior art (hereinafter AAPA). See MPEP2144.03.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-6, 8, 10, and 13- 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ollila (US 2017/0364736, hereinafter Ollila) in view of Ovsiannikov et al. (US 2018/0121724, hereinafter Ovsiannikov)
Re claim 1, Ollila discloses,  an information handling system comprising: a housing (fig 2A, 200A); a processor (202, pars [0042] and [0105], processor/main circuit/motherboard) disposed in the housing and operable to execute instructions to process information; a memory (inherent within a motherboard, see also “memory” par [0105]) interfaced with the processor and operable to store the instructions and information; a display (display par [0105]) interfaced with the processor and operable to present the information as visual images; a camera (204) and operable to capture an image analyzed to perform facial recognition (pars [0041]-[0042]); and a shutter (210 and/or 216, 218, 220) operable to selectively block and expose the camera, the shutter having a filter that passes light associated with the facial recognition and filters light (pars [0040], [0045], and [0046]).
Ollila fails to explicitly disclose limitations which are disclosed by Ovsiannikov as follows: a camera disposed in the display (fig 1, par [0025]); a shutter operable to selectively block and expose the camera, the shutter having a filter that passes light associated with the facial recognition and filters visible light (fig 2, par [0025]).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to combine a camera disposed in the display; a shutter operable to selectively block and expose the camera, the shutter having a filter that passes light associated with the facial recognition and filters visible light of Ovsiannikov with the system of Ollila in order to make the exposure time to be as short as practically possible.
Re claim 2, the combination of Ollila and Ovsiannikov discloses the limitations of claim 1 including an illumination source operable to provide light associated with the facial recognition (Ollila par [0070]-[0074], Ovsiannikov 20); wherein the filter passes the light provided by the illumination source (Ollila par [0070]-[0074], Ovsiannikov pars [0020]-[0025]).
Re claim 3, the combination of Ollila and Ovsiannikov discloses the limitations of claim 1 including wherein the illumination source comprises infrared light and the filter filters all visible light (Ollila pars [0044]-[0048]).
Re claim 4, the combination of Ollila and Ovsiannikov discloses the limitations of claim 3 including wherein the filter comprises a liquid crystal activated to pass infrared light when the illumination source illuminates infrared light (Ollila pars pars [0044]-[0048]).
Re claim 5, the combination of Ollila and Ovsiannikov discloses the limitations of claim 3 including a light emitting diode that provides a visible light indication when the illumination source provides illumination (Ollila par [0082]).
Re claim 6, the combination of Ollila and Ovsiannikov discloses the limitations of claim 3 including wherein the filter passes the illumination through an opening narrowed to a field of view associated with facial recognition (Ollila pars [0040], [0045], and [0046]).
Re claim 8, the combination of Ollila and Ovsiannikov discloses the limitations of claim 3 including wherein the display and camera integrate in the housing (Ovsiannikov fig 1).
Claims 10, 13, 14, 15, 16, 17, 18, 19, and 20 are rejected for the reasons stated in claims 1, 3, 2, 5, 6, 1, 6, 5, and 4, respectively. The method steps as claimed would have been obvious and expected by the system of Ollila and Ovsiannikov.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ollila and Ovsiannikov as applied to claim 3 above, and further in view of Siminoff (US 2018/0341835, hereinafter Siminoff).
Re claim 7, the combination of Ollila and Ovsiannikov discloses the limitations of claim 3 but fails to explicitly disclose limitations which are disclosed by Siminoff as follows: the filter slides between an open position that exposes the camera and a closed position that covers the camera (par [0131]).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to combine the filter slides between an open position that exposes the camera and a closed position that covers the camera of Siminoff with the system of Ollila and Ovsiannikov in order to actively and rapidly control IR light depending on day/night to improve color reproduction during daylight imaging.

Claim(s) 9, 11, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ollila and Ovsiannikov as applied to claim 3 above, and further in view of AAPA.
Re claim 9, the combination of Ollila and Ovsiannikov discloses the limitations of claim 3 but fails to explicitly disclose wherein the display comprises a peripheral display separate from the housing and the camera integrates in the peripheral display.
Official Notice is taken to note that connecting a computer/display and a camera or an alternate display is notoriously well known and used in the related art.
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to combine wherein the display comprises a peripheral display separate from the housing and the camera integrates in the peripheral display with the system of Ollila and Ovsiannikov in order to provide a redundant display to display an image in case one display fails.
Claims 11 and 12 are rejected for the reasons stated in claim 9. The method steps as claimed would have been obvious and expected by the system of Ollila and Ovsiannikov.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL W FOSSELMAN whose telephone number is (571)270-3728. The examiner can normally be reached 8:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOEL W FOSSELMAN/Primary Examiner, Art Unit 2696